Citation Nr: 0319350	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for an adjustment disorder with chronic anxiety, on appeal 
from the initial grant of service connection.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Togus, 
Maine, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for an adjustment disorder with chronic 
anxiety, and assigned an initial disability rating of 30 
percent.  Also in that decision, the RO denied service 
connection for a total disability rating for compensation 
purposes based on individual unemployability.


REMAND

Additional evidence should be developed prior to adjudication 
of the veteran's claims on appeal.  The veteran reports that 
his anxiety has worsened since his most recent VA psychiatric 
examination.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

He contends that his service-connected anxiety and irritable 
colon syndrome make it difficult for him to leave home on a 
regular schedule, and therefore make him unable to hold 
regular employment.  In the case of a claim for total rating 
based on individual unemployability, the duty to assist 
requires that VA obtain an examination that includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1998).

The veteran should receive new VA examinations to determine 
the current manifestations of his irritable colon syndrome 
and psychiatric disorder, and the examination reports should 
include comments from the examiners as to the effect of each 
service-connected disorder on the veteran's ability to secure 
or follow a substantially gainful occupation.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current manifestations and 
severity of his service-connected 
adjustment disorder with chronic anxiety.  
The examiner should receive the veteran's 
claims file for review.  The examiner 
should provide an opinion as to the 
effect of the veteran's psychiatric 
disorder on his ability to secure or 
follow a substantially gainful 
occupation, as well as an opinion as to 
the additional impact caused by the 
irritable colon syndrome.

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the current manifestations and 
severity of his service-connected 
irritable colon syndrome.  The examiner 
should receive the veteran's claims file 
for review.  The examiner should provide 
an opinion as to the effect of the 
veteran's irritable colon syndrome on his 
ability to secure or follow a 
substantially gainful occupation.

After the above actions are completed, if any claim remains 
denied, the RO should issue a supplemental statement of the 
case (SSOC).  The RO should then return the case to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


